                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


 PATTEA TACUBA, on Behalf of Herself and All
 Others Similarly Situated,                                           Case No.: 21-cv-618

                  Plaintiff,
 v.

 BAXTER CREDIT UNION, doing business as BCU,

                  Defendant.


                                  CLASS ACTION COMPLAINT


        For this class action Complaint, Plaintiff Pattea Tacuba alleges and states as follows:

                                            PARTIES

        1.      Defendant Baxter Credit Union, doing business as BCU (“BAXTER”) is an

Illinois-based credit union with a principal office address of 340 North Milwaukee Avenue,

Vernon Hills, Illinois.

        2.      Plaintiff Pattea Tacuba (“TACUBA”) is a citizen of Wisconsin whose domicile at

all relevant times was in Kenosha County, Wisconsin.

                                    JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this action under the Class Action Fairness Act, 28

U.S.C. § 1332(d). Upon information and belief, there are at least one hundred (100) members in

the proposed classes and, upon further information and belief, the aggregated claims of the

individual class members exceed the sum or value of $5,000,000, exclusive of, interest and costs,

and this is a class action in which one Defendant and more than two-thirds of the proposed Plaintiff

classes are citizens of different states.

                                                 1

             Case 2:21-cv-00618-JPS Filed 05/18/21 Page 1 of 10 Document 1
        4.      This Court has jurisdiction over BAXTER as it does substantial business in the

State of Wisconsin, including in this federal District.

        5.      Venue is proper as to BAXTER in this District under 28 U.S.C § 1391 because the

events giving rise to the claims occurred in this federal District.

                                CLASS ACTION ALLEGATIONS

        6.      Because BAXTER’s conduct towards TACUBA is consistent with its policies and

practices, this action is brought by TACUBA, both individually and on behalf of similarly situated

individuals.

        7.      This action may be properly maintained as a class action as it satisfies the

requirements of Fed. R. Civ. P. 23(a) and (b)(1), (b)(2) and (b)(3) and Wis. Stat. § 426.110.

Plaintiff seeks certification of the following classes:

                Class A

                All Wisconsin residents who made payments on retail installment
                contracts to BAXTER prior to February 17, 2021 and during the
                Class Period.

                Class B

                All Wisconsin residents who made payments on retail installment
                contracts to BAXTER prior to February 17, 2021 and had the
                vehicle subject to those payments repossessed during the Class
                Period.

                        Sub-Class B

                        All Wisconsin residents who had a retail installment contract
                        with BAXTER for $25,000 or less (and incurred for
                        personal, family, or household purposes) and had the vehicle
                        subject to the retail installment contract repossessed by
                        BAXTER during the Class Period.

Plaintiff reserves the right to modify the class definitions or add additional classes as necessary

prior to filing a motion for class certification.

                                                    2

             Case 2:21-cv-00618-JPS Filed 05/18/21 Page 2 of 10 Document 1
       8.      The “Class Period” is the time period beginning on the date established by the

Court’s determination of any applicable statute of limitations, after consideration of any tolling

and accrual issues, and ending on the date of entry of judgment.

       9.      Excluded from the Classes are BAXTER and any affiliate, parent, or subsidiary of

BAXTER; any entity in which BAXTER has a controlling interest; any officer, director, or

employee of BAXTER; any successor or assign of BAXTER; anyone employed by counsel in this

action; any judge to whom this case is assigned, his or her spouse and immediate family members;

and members of the judge’s staff.

       10.     The Classes meet all the prerequisites of Rule 23(a).

       11.     Numerosity: While the exact number of members cannot be determined yet, the

Classes consist at a minimum of one hundred (100) persons located throughout Wisconsin.

       12.     The members of the Classes are therefore so numerous that joinder of all members

is impracticable. The exact number and identification of Class members can readily be determined

by review of information maintained by Defendant.

       13.     Commonality: Common questions of law and fact exist as to all members of the

Classes. Among the questions of law and fact common to the Classes are:

               a.     Whether, regarding retail installment contracts entered into prior to

                      February 17, 2021, BAXTER collected funds from Wisconsin consumers

                      without right to do so?

               b.     Whether, regarding retail installment contracts entered into prior to

                      February 17, 2021, BAXTER had a right to repossess vehicles from

                      Wisconsin consumers?




                                                3

            Case 2:21-cv-00618-JPS Filed 05/18/21 Page 3 of 10 Document 1
       14.     Typicality: TACUBA has substantially the same interests as all other members of

the Classes, and her claims arise out of the same set of facts and conduct as all other members of

the Classes. TACUBA and all Class members have sustained damages arising out of BAXTER’s

course of conduct and were damaged in materially the same way by BAXTER’s wrongful conduct.

       15.     Adequacy of Representation: TACUBA is committed to pursuing this action as a

class action and has retained competent counsel experienced in class action and complex litigation.

Accordingly, TACUBA will fairly and adequately protect the interests of the members of the

Classes. TACUBA’s claims are coincident with, and not antagonistic to, those of the other Class

members she seeks to represent. TACUBA has no conflicts with the members of the Class and

will fairly and adequately represent the interests of the Class members.

       16.     Superiority: A class action is superior to all other available means for the fair and

efficient adjudication of this controversy. Class-wide litigation of common issues will reduce

litigation costs and promote greater efficiency. Individualized litigation brought by members of

the Classes would create the danger of inconsistent or contradictory judgments arising from the

same set of facts and would also increase the delay and expense to all parties and the court system

from the issues raised by this action. By contrast, the class-action device provides the benefits of

adjudication of these issues in a single proceeding, economies of scale, and comprehensive

supervision by a single court, and presents no unusual management difficulties under the

circumstances here.

                         PLAINTIFF’S FACTUAL ALLEGATIONS

       17.     On or about November 14, 2017 TACUBA visited Auto World, an automobile

dealership in Kenosha, Wisconsin.




                                                 4

          Case 2:21-cv-00618-JPS Filed 05/18/21 Page 4 of 10 Document 1
       18.     After browsing the lot, TACUBA selected a 2017 Ford Fusion (the “Vehicle”) to

purchase.

       19.     After TACUBA selected the Vehicle for purchase, Auto World began the credit

approval and financing process for the sale of the Vehicle.

       20.     Auto World presented TACUBA with one financing option, the option to finance

the Vehicle through BAXTER.

       21.     TACUBA did not know, and had never heard of, BAXTER prior to Auto World

presenting it as her only financing option.

       22.     TACUBA and Auto World entered into a retail installment sales contract (“RISC”)

for the loan of $25,000 or less to purchase the Vehicle for personal, family, or household purposes.

       23.     Auto World immediately assigned or sold its interest in the RISC to BAXTER.

       24.     TACUBA took possession of the Vehicle on or about November 17, 2017.

       25.     On or about December 17, 2017, TACUBA made the first payment to BAXTER.

       26.     TACUBA made payments to BAXTER through October 2020.

       27.     On or about February 11, 2021 the Vehicle was repossessed, upon information and

belief, at the direction and request of BAXTER.

       28.     BAXTER was not approved to conduct business as a credit union in the State of

Wisconsin until February 17, 2021.

       29.     Prior to filing this Complaint, TACUBA sent notice to BAXTER in accordance

with Wis. Stat. § 426.110(4). No response, correction, or remedy was made by BAXTER in

connection with the notice from TACUBA.




                                                  5

            Case 2:21-cv-00618-JPS Filed 05/18/21 Page 5 of 10 Document 1
                                     CLAIMS FOR RELIEF

                                      First Cause of Action
                                   Violation of Wis. Stat. § 218
                                     (On Behalf of Class A)

       30.     TACUBA re-alleges the paragraphs above.

       31.     BAXTER is a sales finance company as that term is used in Wis. Stat.

§218.0101(34).

       32.     BAXTER has never possessed a valid sales finance company license as required

under Wis. Stat. § 218.0114(1).

       33.     BAXTER failed to send TACUBA a written notification of its acquisition of the

RISC as required by Wis. Stat. § 218.0142(6)(a)(1).

       34.     BAXTER failed to give written notice to TACUBA regarding details of the loan,

including "a statement of the particulars of the retail installment contract price required under Wis.

Stat. § 218.0142(2) to be stated by the retail seller, in accordance with the finance company's

records respecting the particulars of the retail installment contract, including the amount of the

finance charge." Wis. Stat. § 218.0142(6)(a)(2).

       35.     BAXTER regularly sought, demanded, and collected payments on the retail

installment contract from TACUBA.

       36.     Under Wis. Stat. § 218.0142(8) and (9), TACUBA has a defense to the enforcement

of the consumer credit transaction/retail installment contact as BAXTER does not, and did not,

possess a sales finance license as required under Wis. Stat. § 218.0114(1).

                                     Second Cause of Action
                                   Violation of Wis. Stat. § 427
                                     (On Behalf of Class A)

       37.     TACUBA re-alleges the paragraphs above.



                                                   6

          Case 2:21-cv-00618-JPS Filed 05/18/21 Page 6 of 10 Document 1
       38.     In addition to lacking a sales finance company license as required by Wis. Stat. §

218.0114(1), BAXTER was not approved by the Wisconsin Office of Credit Unions under Wis.

Stat. § 186.45(2) to operate in the State of Wisconsin until February 17, 2021.

       39.     In violation of Wis. Stat. § 427.104(1)(j), BAXTER collected funds from TACUBA

which it did not have a right to collect.

       40.     The amounts BAXTER collected from TACUBA constitutes a “claim” as that term

is defined at Wis. Stat. § 427.103(1).

       41.     As a result of BAXTER’s illegal conduct, TACUBA has suffered actual damages,

including emotional distress, mental anguish, and loss of property.

       42.     Under Wis. Stat. § 427.105, BAXTER is liable to TACUBA for actual damages,

statutory damages, punitive damages (if the evidence at trial so warrants), actual costs, and

attorney’s fees.

                                     Third Cause of Action
                                   Violation of Wis. Stat. § 409
                                     (On Behalf of Class B)

       43.     TACUBA re-alleges the paragraphs above.

       44.     The RISC signed by TACUBA that Auto World assigned to BAXTER falls within

the scope of the provisions enumerated in Wis. Stat. § 409, commonly referred to as the Uniform

Commercial Code – Secured Transactions (“UCC”).

       45.     BAXTER’s repossession of the Vehicle in direct contravention of its duty to act in

good faith and deal fairly with Plaintiff violated Wis. Stat. § 401.304. Further, BAXTER

repossessed the collateral, when it knew or should have known that it had no right under the UCC

to do so.




                                                7

            Case 2:21-cv-00618-JPS Filed 05/18/21 Page 7 of 10 Document 1
       46.     As a result of BAXTER’s violation of Wis Stat § 401.304, TACUBA has suffered

actual damages and is entitled to recover for those damages plus a sum equal to the time-price

differential service charge plus ten percent (10%) of the cash price under the loan agreements,

pursuant to Wis. Stat. § 409.507(1).

       47.     TACUBA is further entitled to a determination that BAXTER is owed no money

from TACUBA.

                                     Fourth Cause of Action
                           Violation of the Wisconsin Consumer Act
                                   (on Behalf of Sub-Class B)

       48.     TACUBA re-alleges the paragraphs above.

       49.     The financing of the Vehicle was a “consumer credit transaction” as defined in Wis.

Stat. § 421.301(10).

       50.     TACUBA is a “customer” as defined in Wis. Stat. § 421.301(17).

       51.     BAXTER is a “merchant” as that term is defined in Wis. Stat. § 421.301(25).

       52.     BAXTER was not entitled to repossess the Vehicle as BAXTER did not maintain

a valid right to receive payments from TACUBA.

       53.     BAXTER repossessed TACUBA’s vehicle without a legal or statutory right to do

so and TACUBA is entitled to damages.

       54.     Under Wis. Stat. § 425.305, Plaintiff is entitled to have any alleged lien avoided,

return of the vehicle (or if the vehicle has been sold, the retail fair market value of the vehicle),

waiver of any alleged balance, actual damages, statutory damages, punitive damages, the return of

payments already made towards the vehicle, and reasonable attorney fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following judgment:



                                                 8

          Case 2:21-cv-00618-JPS Filed 05/18/21 Page 8 of 10 Document 1
        A. An Order certifying this action as a class action;

        B. An Order appointing Plaintiff as class representative and appointing counsel

           undersigned to represent the Classes;

        C. An Injunction prohibiting Defendant from continuing to seek, demand and collect

           funds pursuant to retail installment contracts entered into prior to February 17, 2021

           with members of the Classes;

        D. An Injunction prohibiting Defendant from repossessing vehicles which are the

           subject of retail installment contracts entered into prior to February 17, 2021 with

           members of the Classes;

        E. An Order awarding Plaintiff and Class members any and all damages associated

           with Defendant’s conduct, including punitive damages;

        F. An Order awarding Plaintiff and Class members restitution, a constructive trust,

           disgorgement, rescission, or other equitable relief as the Court deems proper;

        G. An Order awarding attorneys’ fees and costs;

        H. An Order awarding pre-judgment and post-judgment interest; and

        I. Such other and further relief as this Court may deem just, equitable, or proper.



Dated this 18th day of May, 2021.

                                                   /s/ Luke Hudock
                                                   Luke Hudock, 1086264
                                                   HUDOCK LAW GROUP, LLC
                                                   P.O. Box 83
                                                   Muskego, WI 53150
                                                   (414)526-4906
                                                   lphudock@law-hlg.com




                                             9

      Case 2:21-cv-00618-JPS Filed 05/18/21 Page 9 of 10 Document 1
                                   Nathan E. DeLadurantey, 1063937
                                   DELADURANTEY LAW OFFICE, LLC
                                   330 S. Executive Drive, Suite 109
                                   Brookfield, WI 53005
                                   (414)377-0515
                                   nathan@dela-law.com

                                   Francis R. Greene
                                   GREENE CONSUMER LAW
                                   Bar No. 1115577 (WI)
                                   1954 1st St. #154
                                   Highland Park, IL 60035
                                   Telephone: 312-847-6979
                                   Facsimile: 312-847-6978
                                   E-mail: francis@greeneconsumerlaw.com


                                   Attorneys for Plaintiff and the Proposed
                                   Class




                              10

Case 2:21-cv-00618-JPS Filed 05/18/21 Page 10 of 10 Document 1
